Title: [Diary entry: 12 March 1788]
From: Washington, George
To: 

Wednesday 12th. Thermometer at 42 in the Morning—55 at Noon and 55 at Night. The morning calm & very pleasant which continued through the day.  Rid to the Plantations in the Neck, Muddy hole, Dogue run, Frenchs & the Ferry. At the River Plantation, the Plows were unable to work on acct. of the frost. The Women were fencing between fields No. 1 & 2 except those who were grubbing; having finished the fence by the Meadow. At Muddy hole the Plows were going on very well and the other People were repairing the outer fence (along the Ferry road) of field No. 4. At Dogue run 5 plows began to Work in field No. 3 and in the part intended for Barley. The ground in pretty good order. Women grubbing by the Quarters. At Frenchs Plowing & Fencing going on as yesterday. At the Ferry, the Plows began to Work in field No. 3. The other people were employed in fencing. The grd. at this place was not in good order on acct. of the frost for Plowing.